Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-MC-20850-SCOLA/TORRES




   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY, et al.

                Petitioners,

   v.

   VLADIMIR MAISTRENKO,

               Respondent.
   _____________________________________/

        REPORT AND RECOMMENDATION ON PETITIONERS’ MOTION TO
            COMPEL DEPOSITION OF NON-PARTY RESPONDENT

          The application before this Court is a Motion to Compel the Deposition of Non-

   Party VLADIMIR MAISTRENKO (“Maistrenko” or “Respondent”), filed by STATE

   FARM MUTUAL AUTOMOBILE INSURANCE COMPANY and STATE FARM

   FIRE AND CASUALTY COMPANY (“State Farm” or “Petitioners”) on March 5, 2019.

   [D.E. 1]. The Honorable Judge Robert N. Scola referred the matter to the undersigned

   on March 8, 2019, and Maistrenko filed a response in opposition to the Motion on

   August 9, 2019. [D.E. 5, 10]. We have reviewed the Motion and Respondent’s

   opposition to the relief requested therein; and after a careful review of the record

   before us and the governing legal authorities, we hereby RECOMMEND that

   Petitioners’ Motion be GRANTED.
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 2 of 10



                                  I.     BACKGROUND

           The application filed by Petitioners stems from a lawsuit initiated in the

   United States District Court for the Eastern District of New York, State Farm Mutual

   Automobile Ins. Co. v. Jules Parisien, M.D. et al., Case No. 18-CV-00289. Petitioners,

   the plaintiff in the New York action, filed suit against twenty (20) separate entities

   and individuals alleging that each committed fraud and violated the Racketeering

   Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.

           The Complaint in the New York Action alleges that the various defendants

   engaged in a scheme to defraud State Farm by submitting bogus insurance claims for

   medical treatment that purportedly had been provided at a facility in Brooklyn, New

   York for victims of automobile accidents. State Farm claims that the “medical

   services” given were all sham procedures and the bills submitted by the Defendants

   related to unnecessary or non-existent medical treatment.

           During the course of the alleged scheme, State Farm claims that many of the

   defendants in the New York action made large payments to several individuals

   residing in the Miami area, including the Respondent here. To that end, State Farm

   sought and obtained a subpoena from the Eastern District of New York that required

   Respondent to appear for a deposition in Coral Gables, Florida on January 31, 2019.

   [D.E. 1-2, pp. 4-5]. 1

           State Farm submitted an affidavit from Frank Trujillo to discuss the

   particulars of how he effectuated service on Respondent. [D.E. 15]. Trujillo states that


   1       Respondent Maistrenko resides and owns several businesses in the Miami
   area.


                                              2
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 3 of 10



   he attempted to serve the subpoena and related papers on January 9, 2019 at 17121

   Collins Avenue in Sunny Isles Beach, Florida, a residential building with many

   individual units. Trujillo claims he spoke with the concierge at the building and was

   told that Respondent lived in Unit 806. No one answered the door when Trujillo

   knocked on that date.

            Trujillo returned the next day at 6:30 in the morning. He once again spoke with

   the concierge, who informed him that Respondent had recently entered the building

   with his children. Trujillo knocked on the door at Unit 806, and he claims that a

   teenage woman answered the door. Trujillo asked the woman if he could speak to

   Respondent, and the woman allegedly turned to speak to another male individual

   within the unit in a language he believed to be Russian. After speaking with the other

   individual, the woman told Trujillo that Respondent was not present in the

   apartment. Trujillo handed the woman the papers, explained to her what the

   subpoena sought, and left. After being notified the process server had delivered a copy

   of the subpoena to Respondent, Petitioners’ counsel attempted to contact

   Respondent’s counsel to re-schedule the deposition for a more convenient time, to no

   avail.

            Respondent never appeared at the scheduled deposition and the Application

   with this Court followed.

                                      II.    ANALYSIS

            Rule 45 of the Federal Rules of Civil Procedure governs. The Rule states that

   a subpoena must be issued by the court where an underlying action is pending, but




                                               3
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 4 of 10



   that challenges to the subpoena may be heard by the district court encompassing the

   place where compliance with that subpoena is required. Fed. R. Civ. P. 45(d)(1); see

   also Fed. R. Civ. P. 37(a)(2) (“A motion for an order [compelling disclosure or

   discovery] to a nonparty must be made in the court where the discovery is or will be

   taken.”). The subpoena must also state the place where compliance is required, which

   must be within 100 miles of where the subpoenaed party resides, is employed, or

   regularly transacts business in person. Fed. R. Civ. P. 45(c)(1)(A).

         Respondent challenges enforcement of the subpoena, raising two arguments to

   support his argument. First, he contends that service of the subpoena was ineffective

   because he was traveling outside of the United States on the day in question and

   failed to receive personal service. Second, he argues that the subpoena seeks

   information, documents and testimony pertaining to matters beyond the scope of the

   New York action, and that this Court should therefore deny the request to enforce

   the subpoena here. We disagree for the reasons discussed below.

         A.     Service of Process

         Rule 45 of the Federal Rules of Civil Procedure states that “[a]ny person who

   is at least 18 years old and not a party may serve a subpoena.” Fed. R. Civ. P. 45(b)(1).

   The Rule requires that a subpoena be served by “delivering a copy to the named

   person.” Id. When service of process is challenged, the party on whose behalf it is

   made bears the burden of establishing its validity. Hines v. Regions Bank, 782 F.

   App’x 853, 854 (11th Cir. 2019) (citing Aetna Bus. Credit, Inc. v. Universal Decor &

   Interior Design, Inc., 635 F.2d 434, 435 (5th Cir. 1981)).




                                              4
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 5 of 10



         Respondent argues that the subpoena could not have been personally served

   because “Mr. Maistrenko was not in the United States at any time on January 10,

   2019.” [D.E. 10, p. 7]. Whether or not this is true, the Eleventh Circuit has not ruled

   on whether Rule 45 requires personal service, and many courts in this jurisdiction

   have declined to quash subpoenas when service had been deemed “reasonably

   designed to ensure actual receipt of the subpoena.” Rainey v. Taylor, 2019 WL

   1922000, at *2 (S.D. Fla. Apr. 30, 2019); see also In re MTS Bank, 2018 WL 1718685,

   at *4 (S.D. Fla. Mar. 16, 2018) (applying the rule of reasonable calculation when the

   subpoena was delivered to the deponent’s attorney and the deponent never denied

   being in receipt of the subpoena); TracFone Wireless, Inc. v. SCS Supply Chain LLC,

   2019 WL 1323116, at *3-4 (S.D. Fla. Feb. 22, 2019) (permitting service of subpoenas

   via FedEx or UPS because such methods are reasonably calculated to ensure receipt

   of the subpoena by the witness); S.E.C. v. Rex Venture Grp., LLC, 2013 WL 1278088,

   at *2 (M.D. Fla. Mar. 28, 2013) (finding that service was effectuated when made by

   FedEx and certified mail); Codrington v. Anheuser-Busch, Inc., 1999 WL 1043861, at

   *1-2 (M.D. Fla. Oct. 15, 1999) (finding that “nothing in the plain language of the Rule

   requires personal service.”).

         We agree and find that Rule 45 does not require personal delivery of the

   subpoena in order to effectuate service. Here, the evidence submitted by Petitioners

   establish the following uncontested facts: (1) the process server identified the location

   of Respondent’s residence and confirmed that address with concierge at the building

   in question; (2) an individual answered the door at the address and never disputed




                                              5
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 6 of 10



   the fact that Respondent resided at that location; and (3) the process server placed

   the subpoena in that individual’s hands. As “the relevant inquiry is whether service

   of the subpoena was ‘reasonably calculated’ to ensure receipt of the subpoena by the

   deponent,” In re Viacao Itapemirim, S.A., 608 B.R. 268, 272-73 (Bankr. S.D. Fla.

   2019), there can be no question that the means utilized by Petitioners here complied

   with the services requirements of Rule 45. Thus, the Court should find that the

   subpoena was properly served.

         Such a recommendation finds ample support in the case law. Indeed, several

   courts have found that service of a subpoena on a family member or relative of the

   deponent is effective under Rule 45. See In re Falcon Air Express, Inc., 2008 WL

   2038799 (Bankr. S.D. Fla. May 8, 2008) (service on deponent’s wife satisfies Rule 45);

   Crescom Bank v. Terry, 269 F. Supp. 3d 708, 711 (D. S.C. 2017) (service on deponent’s

   husband satisfied Rule 45). And in other circumstances, service of a subpoena on a

   deponent’s maid sufficed. See Bozo v. Bozo, 2013 WL 12128680, at *1 (S.D. Fla. Aug.

   16, 2013) (substitute service under Rule 45 is satisfied by personal delivery of

   subpoenas “upon a maid” of the deponent and by leaving subpoenas at the door of

   deponents’ home after “house manager” refused to open the door to accept service by

   hand). If these methods complied with Rule 45, Petitioners’ efforts here must be

   deemed acceptable as well.

         A recent case from Arizona helps to explain why personal service should not be

   required. See Wells Fargo Bank N.A. v. Wyo Tech Investment Group, LLC, 2019 WL

   3208114, at *2-3 (D. Ariz. July 16, 2019). As the decision explains, other Rules of Civil




                                              6
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 7 of 10



   Procedure expressly indicate whether a party must effectuate personal service, but

   Rule 45 makes no mention of any such requirement. Id. at *2. The opinion also points

   out that requiring personal service under Rule 45 would render other portions of the

   same rule superfluous and unnecessary. Id. at *3. We highlight the persuasive

   portions of the Court’s opinion here:

          [W]here personal service is required, the Federal Rules of Civil
          Procedure more clearly indicate [such a] requirement. Under Rule
          4(e)(2)(a), personal service of the summons and complaint may be
          effectuated by “delivering a copy of the summons and of the complaint
          to the individual personally.” Fed. R. Civ. P. 4(e)(2)(a) (emphasis added).
          If “delivering a copy to the named person” required personal service [to
          comply with Rule 45], then “personally” in Rule 4(e)(2)(a) would be
          rendered surplusage. …

          …[I]nterpreting Rule 45(b)(1) to require personal service would [also]
          render superfluous the provision of Rule 45 indicating that proof of
          service is accomplished by “filing…a statement showing the…manner of
          service.” Fed. R. Civ. P. 45(b)(4) (emphasis added). […] If only one
          manner of service were permissible (i.e., personal service), there would
          be no need to specify it.

   Id. at *3.

          We agree with Judge Lanza’s reasoning in Wells Fargo and adopt it here.

   Under Rule 45, personal service is not required, and service of a non-party subpoena

   only requires “a manner of service reasonably designed to ensure actual receipt of the

   subpoena.” Id.    Here, we find that Petitioners’ service of Maistrenko with the

   subpoena complied with this requirement, and Respondent’s arguments to the

   contrary should be rejected.




                                              7
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 8 of 10



         B.     The Scope of the Subpoena

         We also reject Maistrenko’s attempt to argue that the subpoena seeks

   irrelevant information. “The scope of discovery under a Rule 45 subpoena is generally

   viewed as being coextensive with what is permitted under Rule 26.” Bozo, 2013 WL

   12128680, at *2. Rule 26 allows parties to obtain discovery “regarding any

   nonprivileged matter that is relevant to any party’s claim or defense and proportional

   to the needs of the case.” Fed. R. Civ. P. 26(b)(1). The term “relevant” is to be

   “construed broadly to encompass any matter that bears on, or that reasonably could

   lead to other matter that bears on, any issue that is or may be in the case.” Auto-

   Owner Ins. Co. v. Southeast Floating Docks, Inc., 231 F.R.D. 426, 430 (quoting

   Oppenheimer Fund v. Sanders, 437 U.S. 340, 351 (1978)).

         The record evidence submitted by the Petitioners shows that several large

   payments were made to Maistrenko by the defendants named in the New York action

   during the course of the alleged fraudulent scheme. If those payments were being

   made for legitimate reasons, Petitioners are entitled to discover (and, we would

   assume, Maistrenko would wish to clarify) why such payments took place; and if the

   payments were related to the alleged illicit scheme, that information is all the more

   vital – and relevant – to the claims raised by State Farm in the New York action.

   Based on this record, coupled with the fact that the Eastern District of New York has

   previously denied Maistrenko’s attempt to quash a subpoena related to certain

   banking records based on arguments similar to the ones he raises here, we cannot

   say that the information sought by Petitioners is so unrelated to the underlying




                                             8
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 9 of 10



   claims that it must be deemed irrelevant pursuant to Rule 26. 2 Thus, we find that it

   is discoverable.

                                  III.   CONCLUSION

         In light of the foregoing, we hereby RECOMMEND that Petitioners’ Motion

   to Compel compliance with the subpoena is GRANTED. Maistrenko or his counsel

   must provide, within fifteen (15) days of adoption of this Report, dates for

   Maistrenko’s deposition, which must take place no later than forty-five (45) days from

   any such adoption by the District Judge. Any witness fees owed pursuant to Rule

   45(b)(1) must also be paid within fifteen (15) days of adoption of the Report by the

   District Judge.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties have

   fourteen (14) days from service of this Report and Recommendation within which to

   file written objections, if any, with the Honorable Judge Robert N. Scola. Failure to

   timely file objections shall bar the parties from de novo determination by the District

   Judge of any factual or legal issue covered in the Report and shall bar the parties

   from challenging on appeal the District Judge’s Order based on any unobjected-to

   factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

   Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

   v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).




   2     We likewise reject Maistrenko’s half-hearted attempt to argue that the
   deposition would somehow impose an undue burden.


                                             9
Case 1:19-mc-20850-RNS Document 16 Entered on FLSD Docket 12/20/2019 Page 10 of 10



         DONE AND SUBMITTED in Chambers at Miami, Florida this 20th day of

   December, 2019.

                                            /s/ Edwin G. Torres
                                            EDWIN G. TORRES
                                            United States Magistrate Judge




                                       10
